Citation Nr: 0209115	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  95-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for arthritis of the 
neck.

4.  Entitlement to a compensable rating for residuals of a 
lower mandible fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother
ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to August 1972.  Service in the Republic of Vietnam 
during the Vietnam Era is indicated.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1991 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

By a May 1994 decision, the RO denied the veteran's claim of 
service connection for chloracne, claimed secondary to 
exposure to the herbicide Agent Orange.  The veteran did not 
file a notice of disagreement with that decision.  Hence, 
that issue is not before the Board.  

This case was previously before the Board in January 1999, at 
which time it was remanded for additional development.  After 
readjudicating the claims on appeal, and with consideration 
given to the additional development, the RO issued a January 
2002 determination which continued the previous denials of 
service connection for PTSD, headaches, and arthritis and a 
compensable rating for residuals of a lower mandible 
fracture.  The claims are now before the Board for further 
appellate consideration.  

In August 1994, the veteran and his brother appeared for a 
personal hearing before the RO in Roanoke, Virginia, and in 
September 1998, the veteran appeared at a hearing before the 
undersigned.




FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested in 
service, and there is no competent evidence of a nexus 
between the veteran's current psychiatric symptoms and his 
active service or any complaints treated therein.

2.  The veteran engaged in combat, but his psychiatric 
symptoms do not meet the diagnostic criteria for PTSD.

3.  Arthritis of the neck and a headache disorder were not 
manifested in service, and arthritis of the neck was not 
manifested in the first postservice year.

4.  There is no competent evidence of a nexus between a 
current headache disorder, or arthritis of the neck and the 
veteran's active service.

5.  The veteran's lower mandible fracture is healed; there is 
no residual deformity; there is no nonunion or malunion of 
the mandible with moderate displacement; inter-incisal range 
is more than 40 mm; lateral excursion is more than 4mm; and 
there is no loss of masticatory function.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, to include 
PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2001).

2.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2001).

3.  Service connection for arthritis of the neck is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2001).

4.  A compensable rating for residuals of a lower mandible 
fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. 
§ 4.150, Diagnostic Codes 9903, 9904, 9905 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issues in this case in 
October 1991.  The case has now been reviewed under the VCAA.  
The veteran was advised of this in a January 2002 
supplemental statement of the case (SSOC).  After reviewing 
the claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.  In the October 1991 RO 
decision, in a statement of the case issued in 1993, and in 
an SSOC issued in 1996, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
the claims at issue in this case, and of what was of record.  

The RO has obtained the veteran's service medical and 
personnel records, and all identified medical records from 
his private medical care providers.  The veteran has been 
accorded VA examinations.  There is no indication that there 
is any relevant evidence outstanding.  As noted, the RO 
reviewed this case under the VCAA in January 2002 and notice 
was sent to the veteran.  The Board finds that the RO has 
complied with the directives of the January 1999 remand.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).  The veteran is not 
prejudiced by the Board's review of the case based on the 
current record. 

Legal Criteria for Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease (to include 
arthritis) becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in- service stressor.  38 
C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

Service Connection for a Headache Disorder and Arthritis of 
the Neck

Essentially, the veteran contends that service connection is 
warranted for headaches, and for arthritis of the neck, 
because those disorders are due to the in-service jaw injury 
described above.  

Service medical records show that the veteran sustained 
several musculoskeletal injuries during his active duty.  In 
August 1969 he suffered a chip fracture on the medial side of 
the left ulna.  On several occasions after that injury, he 
was had in-service treatment for pain and stiffness related 
to the left ulna fracture.  As shown, he sustained a fracture 
of his lower mandible in 1970.  In June 1971 he sustained a 
fracture of the distal phalanx of the left great toe.  He 
sustained a right ankle sprain in February 1972.  The service 
records show complaints of occipital headaches in June 1971.  
Those headaches were associated with symptoms of 
hypertension, and the diagnosis was tension headaches.  An 
August 1971 outpatient report shows complaints of nausea, 
dizziness, and slight headache.  

On the August 1972 report of medical history given on 
separation from service, the veteran answered "yes" when 
asked if he had experienced frequent or severe headaches.  He 
acknowledged his in-service bone fractures, and answered 
"no" when asked if he had or ever had arthritis.  The 
report indicates that the veteran described his state of 
health as good.  The corresponding report of medical 
examination was negative for clinical findings of headaches, 
joint pain, or arthritis.  Clinical examination showed normal 
musculoskeletal system.  

The postservice medical evidence dates from December 1982, 
and documents complaints and clinical findings of generalized 
joint pain (including neck pain) and of osteoarthritis.  
Outpatient reports dated in December 1982 show diagnosis of 
myofascial pain dysfunction syndrome.  It was noted that the 
veteran had a "questionable history" of a cervical spine 
fracture.  An X-ray request form dated in the same month 
reads "RE:  Traumatic Arthritis.  Old trauma 1971 while in 
the service."  The X-ray studies were interpreted as showing 
minimal hypertrophic lipping involving the vertebra, 
especially C-4, "which could be secondary to previous 
trauma."  The intervertebral spaces were maintained, there 
was no evidence of recent or old injury, and the bony 
structures were intact.  

A VA hospital discharge summary shows that the veteran was 
treated in September 1986 for a number of disorders, and the 
diagnosis on his discharge from hospitalization included 
osteoarthritis.  A VA outpatient record dated in March 1992 
reveals complaints of severe headaches, and severe upper back 
and neck pain.  An April 1988 outpatient report shows a 
history and provisional diagnosis of osteoarthritis.  
Numerous other VA outpatient records note a "history" of 
osteoarthritis.

Post-service VA medical records further indicate that the 
veteran has periodically complained of headaches.  In June 
1991 he told a VA health care provider that he had headaches 
due to jaw pain.  As noted above, a September 1991 VA 
examination of the veteran's head, face, and neck was 
considered "unremarkable."  There were no symptoms related 
to his jaw, nor abnormalities related to the in-service jaw 
injury.
At the August 1994 hearing before the RO, the veteran opined 
that the in-service occurrence of headaches was due to battle 
fatigue.  He recalled that he was treated with Thorazine 
while on active duty, and the medication made the headaches 
worse.  He reported that he continued to have headaches since 
he was discharged from service.  He also suggested that his 
headaches were due to lack of sleep, as well as anxiety.  
Regarding the claim of service connection for arthritis, the 
veteran testified that he experienced generalized stiffness 
in all of his joints, and the stiffness manifested in 1978 or 
1979.  He stated that he had neck pain which he considered a 
residual of his jaw fracture.  He denied having problems with 
arthritis in service.  

Records obtained from the Social Security Administration 
(SSA) show generalized complaints of joint pain.  Diagnoses 
include chronic pain and degenerative disc disease.  X-ray 
studies and magnetic resonance imaging of the veteran's spine 
in 1997 revealed abnormal structure within the left anterior 
central spinal canal at the C-6 level, as well as 
degenerative changes at the C-4 level.  

At the September 1998 hearing in Washington, D.C., the 
veteran testified that his neck pops and cracks.  He stated 
that VA had been treating him for degenerative arthritis 
since 1983.  Regarding his headaches, it was noted that the 
first indication of record of postservice treatment for 
headaches was in medical records dated in the 1980s.  The 
veteran reported that he had headaches between 1972 and 1982, 
but he could not recall whether he sought treatment during 
that time.  He testified that a private physician and a VA 
neurosurgeon had told him it was probable that his headache 
disorder was associated with the in-service jaw injury.  

On December 2001 VA examination, the veteran complained of 
vague facial pain and jaw fatigue when eating.  X-rays of the 
jaw revealed no evidence of deformity or fracture, and the 
physician opined that the mandibular fracture has long been 
healed, and did not reveal residual symptoms.  The physician 
found no apparent dysfunction related to the in-service jaw 
fracture, and there was no indication that the veteran 
experienced any other problems as a result of the jaw 
fracture.

It is clear that the veteran was treated for headaches and 
various fractures (including the service-connected lower 
mandible fracture) during service, and the service medical 
records reveal subsequent complaints of pain and stiffness 
related to those fractures.  However, the service medical 
records are negative for generalized arthritic process or 
diagnosis of arthritis, and the records establish that the 
in-service disorders and injuries resolved before his 
separation from service.  Although the veteran reported a 
history of headaches during the August 1972 separation 
examination, he also described his then-current state of 
health as "good."  Further, the report of medical 
examination on separation from service was negative for 
clinical findings of a headache disorder, and examination 
showed normal musculoskeletal system, to include the 
veteran's spine.  The postservice medical evidence indicates 
that arthritis became symptomatic in the early 1980s, years 
after the veteran's separation from service.  While 
headaches, generalized joint pain, and osteoarthritis are 
objectively indicated in post-service medical records, the 
evidence is entirely negative for medical support that any 
current headache disorder or arthritis of the neck is related 
to an injury or disease in service.

Inasmuch as arthritis is a presumptive disorder under 38 
C.F.R. § 3.309(a), the veteran's osteoarthritis could be 
service-connected if it became manifested to a compensable 
degree within one year following his discharge from active 
duty.  As the veteran reported, and as the record shows, the 
first manifestation of arthritis was in the early 1980s, more 
than a year after his separation from service.  Consequently, 
service connection for arthritis on a presumptive basis is 
not warranted.

Regarding secondary service connection under 38 C.F.R. 
§ 3.310, the veteran's statements to the effect that there is 
a nexus between his service connected jaw disability and his 
current headaches or arthritis of the neck, cannot, by 
themselves, establish that there is such a relationship.  He 
is a layperson and, as such, is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no competent 
(medical) evidence that attributes any current arthritis or 
headache disorder to the service-connected jaw fracture.  
Accordingly, secondary service connection is not warranted.  

The Board is aware that a history of traumatic arthritis, 
apparently related to "[o]ld trauma 1971 while in the 
service," is noted in a December 1982 VA radiological report 
pertaining to the cervical spine.  However, as the service 
medical records contain no indication whatsoever that the 
veteran experienced an in-service injury or other trauma to 
his cervical spine, that notation appears to be a bare 
transcription of lay history, and thus it is not competent 
medical evidence that he currently has arthritis of the 
cervical spine related to his service.  See LeShore v. Brown, 
8 Vet. App. 406 (1995). 

The Board has also considered the veteran's testimony that a 
VA physician and a private physician have told him that his 
headaches are associated with the in-service jaw injury.  As 
to that contention, it must be noted that the U.S. Court of 
Appeals for Veterans Claims (Court) has held that a lay 
person's statement about what a physician told him or her, 
i.e., "hearsay medical evidence," cannot constitute the 
medical evidence, as "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  Aside from the veteran's 
own testimony on the matter of what a physician reported to 
him, the record is devoid of evidence substantiating any such 
admission by VA or private medical personnel.

While the veteran has submitted medical evidence that he 
suffers from a headache disorder and osteoarthritis, the 
preponderance of the evidence is against a causal 
relationship between a current headache disorder, or 
arthritis of the neck, and any in-service traumatic event.  
See Hickson, 12 Vet. App. at 253.  The doctrine of resolving 
reasonable doubt in the veteran's favor is not applicable, as 
the preponderance of the evidence is against these claims.

Service Connection for a Psychiatric Disorder, to Include 
PTSD

Service personnel records reflect that the veteran's military 
occupational specialty was Bridge Specialist.  In Vietnam, he 
served as a construction specialist with the 26th Engineering 
Battalion.  While his service medals and decorations do not 
include any connoting combat, the circumstances of his 
service in Vietnam were such that (as discussed in more 
detail below) his participation in combat is not ruled out.

Essentially, the veteran contends he is entitled to service 
connection for PTSD on account of stressors he endured during 
his service in Vietnam.  He has reported the following in-
service traumatic events:  1) he assisted in body counts; 2) 
he saw comrades who were "blown up," shot, or hit by 
artillery; 3) he saw women and children that were killed, 
mutilated, and left on the side of a road; 4) he suffered 
from stress because he was overloaded with too many missions 
and duties; 5) he removed an artillery round that was 
imbedded in the body of a young boy; 6) a sergeant in his 
platoon was "fragged"; and 7) he generally endured rocket 
and mortar attacks on his bases that left him "shell-
shocked."  

Service medical records include the May 1971 outpatient 
report showing that the veteran complained of dizziness, 
nausea, and vomiting of one month's duration.  Examination at 
that time was negative, and the diagnosis was psychogenic 
weakness.  A June 1971 outpatient record shows he complained 
of headaches.  He also complained of nervousness, related to 
suppressed anger and frustration.  The diagnosis was tension 
headaches.  The remainder of the service medical records, 
including the August 1972 medical examination report on the 
veteran's separation from service, are negative for diagnosis 
of a psychological disorder.  The service medical records are 
also negative for traumatic events and combat related trauma.  

On a December 1982 VA psychological examination, the veteran 
told the physician he had trouble with his nerves since his 
service.  He also had difficulty controlling his temper.  
Referring to his former spouse and friends, the veteran 
stated "sometimes they say I have blackouts; sometimes they 
say I have flashbacks .. majority of the time when I've been 
drinking."  He described a "wild" childhood, and stated 
that he was placed in reform school after admitting to 
robberies.  The physician reported that the veteran had a 
long history of difficulty with authority figures which 
predated his service.  Although the veteran attempted to 
always justify his lack of control, he continued to have 
alcohol problems and was likely to act out violently in the 
future.  The physician stated that the veteran did not 
present with problems of depression other than his verbal 
reference to seek help overcoming it.  The physician 
concluded that the veteran had a personality disorder, and 
had reached a state where he recognized he needed help.

A December 1985 outpatient record from a VA psychiatric 
clinic indicates that the veteran appeared dysthymic.  He 
complained of black-outs and had vague somatic complaints of 
"lots of stress."  The diagnosis was somatoform disorder.  
An October 1986 VA outpatient report shows diagnosis of 
depression.  

Of record is a March 1990 letter from a social worker with 
the Virginia Department of Corrections, who reported that the 
veteran had been attending a self-help group for Vietnam-era 
veterans learning about PTSD symptoms.  

In May 1991, VA referred the veteran for psychological 
evaluation.  It was noted that since service, he had been 
arrested 31 times for drinking in public, three times for 
driving under the influence, and twice for distributing 
marijuana.  The veteran reported that the experienced 
flashbacks of friends getting blown up, doing body counts, 
and clearing mine fields.  The flashbacks apparently led to 
violent behavior, depression, and anxiety attacks.  He also 
complained of nightmares related to his service in Vietnam.  
He reported that he began abusing alcohol in 1967, with the 
heaviest period of abuse between 1976 and 1978.  His 
marijuana use was limited to the time he served in Vietnam.  
He reported that he worked in demolition and bridge 
construction during his service, and filled in with the 
infantry and artillery when necessary.  He reported that he 
was involved in combat at Chu Lai and Pleiku.  He said that 
the was in small fire fights, and he experienced rocket and 
mortar attacks nightly.  The veteran reported symptoms 
including violent behavior, depression, isolation, and 
feelings of anxiety and panic.  The diagnoses were PTSD, 
alcohol dependence in remission, and dysthymic disorder.  

On VA psychological evaluation in September 1991, the veteran 
reported that he was involved in mine sweeping, demolitions, 
and bridge building while in Vietnam, and also went on 
security patrols.  He stated that he was treated for "his 
nerves" in Vietnam.  He denied a personal developmental 
history of any psychiatric problem, and stated that his 
psychiatric symptoms manifested in 1978.  He admitted to a 
drinking problem in the past, but apparently that problem had 
resolved.  Examination revealed that he was mildly depressed.  
The examiner noted that, in the veteran's description of 
psychiatric symptoms, there was no obvious connection with 
any in-service psychic trauma.  The diagnosis was dysthymia 
with anxiety disorder, not otherwise specified.  The examiner 
reported that nothing in the veteran's history "suggested 
any results of psychiatric symptoms from previous 
psychological trauma while serving in the U.S. military."  

Of record are VA outpatient records dated from January 1984 
to September 1992 showing that the veteran was followed for 
numerous medical conditions, including depression and 
anxiety.  In a October 1990 record, the veteran gave a 
history of "delayed onset of nightmares of firefights, 
reliving things from the war, anxiety, depression, [and] 
episodes of rage."  Other records indicate that he 
complained of crying spells.  Outpatient records dated in 
February 1991 show that he reported a history of PTSD and had 
complaints of increased anxiety and depression.  It was noted 
that he had a history of suicidal thoughts "when problems 
get him down," and he continued to experience flashbacks of 
experiences in Vietnam.  The outpatient records reveal 
numerous complaints by the veteran of financial and family 
problems.  Two outpatient records, dated in May and August 
1992, include a diagnosis of PTSD along with numerous non-
psychiatric diagnoses.  A VA discharge summary shows that he 
was hospitalized in March 1992 for hypertension, diabetes, 
and tinea pedis.  PTSD was included in "pertinent clinical 
diagnoses . . . but not treated and . . . did not impact upon 
this episode of care."  

VA outpatient records dated from December 1993 to September 
1994 include a December 1993 outpatient record which shows 
the veteran was experiencing an "Anniversary Reaction" to 
Vietnam, with increased anxiety and nightmares during the 
prior four days.  The records do not reveal a clinical 
diagnosis of PTSD.  

At the August 1994 personal hearing, the veteran recalled 
various alleged in-service stressors, including seeing 
mutilated women and children, and the "fragging" of a first 
sergeant in his unit, allegedly because he assigned the unit 
on too many missions.  The veteran stated that he "snapped" 
because he was assigned too many duties.  His brother 
testified that the veteran was a completely different person 
after he returned from Vietnam, inasmuch as he became moody, 
reclusive, and exhibited emotional problems not present 
before his military service.

The SSA medical records show that the veteran had affective 
disorders, personality disorders, and substance addiction 
disorders.  In a September 1994 SSA decision, it was 
concluded that the veteran had PTSD and dysthymia.  

In a letter received by the RO in September 1995, a former 
serviceman stated that he served with the veteran in Vietnam.  
He reported that their unit engaged in firefights and rocket 
attacks with the enemy, and they came under attack while on 
minesweeping and convoy support operations.

In relation to his SSA disability benefits, the veteran was 
referred for a psychological assessment by Virginia 
Disability Determination Services in June 1998.  The veteran 
told the examiner that he was not injured in combat.  The 
only in-service traumatic event noted in the examination 
report is a mission during which the veteran's platoon came 
under fire while working on a bridge.  The veteran reported 
that he was AWOL for three days while on active duty.  He 
acknowledged a history of alcoholism, and acknowledged 
"probably 20 or 30" arrests for assault.  

The physician reported the following:

It would have been helpful if additional 
background information was provided with 
this individual, such as a copy of 
previous psychological or psychiatric 
evaluations which were involved in the 
previous disability application process.  
As it is, available information suggest 
diagnostic impression of chronic [PTSD], 
alcohol dependence (reportedly in 
remission or in partial remission), 
dysthymic disorder (versus alcohol 
induced mood disorder and PTSD), and 
adult antisocial behavior.  

In a September 1998 letter, the veteran's brother described 
how the veteran's personality changed after he returned from 
Vietnam.  He wrote that the veteran experienced nightmares 
and flashbacks, was easily startled, and had trouble dealing 
with stress.  The veteran began to drink heavily after 
separation from service, and "only while drunk would he 
speak of all the terrible things he had seen and done."

At a September 1998 hearing before the undersigned, the 
veteran testified that in Vietnam he was in a convoy that was 
ambushed in June or July 1970.  He recalled that some of his 
fellow servicemen were killed in the ambush.  He reported 
that his camp came under rocket and mortar fire "[j]ust 
about every night."  He also recalled that he was with 
fellow servicemen, on a raft while repairing a bridge, when 
they came under mortar and sniper attack.  He testified that 
he saw numerous mutilated corpses while in Vietnam, of which 
he had related flashbacks and nightmares.  

In the January 1999 remand, the Board directed the RO to 
obtain additional information from the veteran regarding his 
alleged stressors, to request that the appropriate service 
department verify the stressors, and to arrange for the 
veteran to be afforded a VA PTSD examination.  

The veteran submitted a summary of his stressors in response 
to a January 1999 letter from the RO requesting that he 
provide as much detail as possible regarding in-service 
stressors.  He described rocket and mortar attacks when he 
was based at Chu Lai and Da Nang.  He identified "Sergeant 
L." as the person who was hit during a mortar attack.  He 
reported that his company came under attack while assisting 
in rebuilding My Lai.  

The RO obtained unit records from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), including 
extracts from Operational Reports - Lessons Learned submitted 
by the 23rd Infantry Division during the veteran's tour of 
duty in Vietnam.  The extracts reveal that an enemy sapper 
unit destroyed or damaged four columns of a pier, and the 
veteran's battalion supported another battalion in repairing 
the bridge.  The extracts show the veteran's base camp at Chu 
Lai came under enemy attack in February and March 1971.  The 
extracts also show that the air base at Da Nang came under 
rocket attack in July 1971, killing 5 U.S. servicemen and 
wounding 37 others.  In July 1971, Chu Lai came under rock 
attack, which resulted in on U.S. serviceman being wounded.  
It was confirmed that the veteran's company provided support 
to another battalion company in building a bridge at My Lai.  
Daily Staff Journals were also furnished documenting rocket 
and mortar attacks at Da Nang in May, June, July and August 
1971, resulting in damaged and destroyed barracks, and at 
least 26 U.S. casualties.  

On VA examination in December 2001, it was reported that the 
claims folder was extensively reviewed prior to evaluating 
the veteran.  The veteran chiefly complained feeling helpless 
because his wartime service was "in vain."  It was 
expressly noted that the veteran was not a reliable historian 
for the purposes of the examination.  He was frequently vague 
when discussing specific stressors and symptoms.  The 
physician found numerous inconsistencies in the history the 
veteran provided compared to the history indicated in the 
medical records.  When recounting the incident when a company 
sergeant was "fragged," the veteran reported that he was 
initially blamed for the incident because he had a reputation 
for high risk behavior.  It was further noted that the 
veteran smiled when describing some of the alleged stressors.  
The veteran stated that he did not want to return from 
Vietnam because he enjoyed the camaraderie.  He described 
Vietnam as a "wild place" where you worked hard and played 
hard.  He indicated that he enjoyed the excitement during his 
tour in Vietnam; that he had been attracted to excitement all 
his life, and he needed to go to greater lengths to achieve 
stimulation.  He described current symptoms including panic 
attacks, nightmares, forgetfulness, and depression.  He did 
not describe intrusive daily recollections of his Vietnam 
experiences, and he did not complain of flashbacks or 
exposure distress.  It was noted that he laughed frequently 
when describing the in-service stressful events.  

The physician reported that the features consistent with PTSD 
exist only because of the veteran's subjective report.  The 
history and documentation objectively evidenced a severe and 
extensive history of alcohol dependence producing medical, 
social, and legal sequelae.  According to the physician, 
there was significant documentation to support the anti-
social personality disorder diagnoses.  In addition to the 
veteran's own report of his need for risk-taking to achieve 
stimulation, the physician noted his history of imprisonment 
for selling drugs and history of assault.  The physician 
stated that smiling while describing trauma either reflected 
the veteran's awareness that he was fabricating stories, or, 
if the stories were true, that he had enjoyed the 
experiences.  Objective data also supported a finding of 
early front subcortical dementia.  The physician found it 
notable that there was no evidence of dysthymia, and it was 
strongly suspected that the previously reported symptoms of 
anxiety and depression were a product of excessive alcohol 
intake and its depressive effects.  The physician stated that 
the veteran did not meet the criteria for a mood disorder.  

The physician expressed a suspicion that the veteran has an 
anti-social personality disorder that became co-morbid with 
alcohol dependence.  The examiner explained further:

[The veteran's] post-military history is 
consistent with anti-social personality 
disorder and alcohol dependence with a 
considerable number of public drunkenness 
arrests, DUIs, arrest for assault and 
imprisonment for drug selling.  [His] 
disabilities do not appear to be related 
to active duty service.  His alcohol use 
was evident prior to military enlistment.  
His anti-social personality variables 
were apparent prior of military 
enlistment.  There is no evidence that 
active duty service aggravated his 
alcohol dependence and anti-social 
personality.  

The VA physician concluded that the veteran carries a 
diagnosis of severe alcohol dependence, possibly in remission 
(by the veteran's history), adult anti-social personality 
disorder, and a history of mood disorder due to alcohol use 
(noted as resolved).  Examination and history suggested the 
possibility of early dementia, most likely secondary to (1) 
alcohol use, given the extent of history of alcohol use, and 
(2) the primarily frontal subcortical nature of deficits the 
veteran displayed.  The physician found that, although the 
veteran reported two or three symptoms consistent with PTSD, 
he did not report a majority of symptoms, and therefore a 
diagnosis of PTSD was not warranted.  Further evidence that 
the veteran lacks PTSD were his responses to the retelling of 
the trauma he allegedly experienced in Vietnam.  The 
physician reiterated that smiling throughout the descriptions 
of some of the most stressful experiences in Vietnam was 
congruent with the veteran's own report of his personality; 
one of needing to take risks to receive levels of excitement 
and stimulation that would be intolerable to normal people.  
The veteran became vague and non-descriptive when he was 
asked to describe specific stressors that that had been 
pointed to in the military records, such as rocket and mortar 
attacks.  The physician stated that most of his history that 
had details to it were things that he experienced outside of 
the arena of combat.  The veteran did not demonstrate anxiety 
while discussing his past, he did not demonstrate 
estrangement, and he was "actually quite warm and engaging" 
with the physician.  

The Axis I diagnosis was alcohol dependence, severe, in 
remission (by the veteran's report only); dementia secondary 
to alcohol dependence; and mood disorder due to alcohol 
dependence (resolved).  The Axis II diagnosis was anti-social 
personality disorder.  The Axis IV diagnosis was "[n]o 
current acute stressors, other than financial strain."

Specifically responding to questions posed in the January 
1999 Board remand, the physician stated that the psychiatric 
stressors consistent with the military records indicating a 
general possibility of rocket and mortar attacks are not 
convincing in the veteran's history, and the veteran does not 
meet the criteria for PTSD.  The physician reported that the 
veteran's psychosocial functional status and quality of life 
following his service in Vietnam are poor, based on his 
severe chronic alcohol dependence and personality disorder, 
and are further complicated by cognitive deficits on the 
basis of alcohol use.  The physician expressly stated that 
the above changes are not linked to the veteran's military 
service.  

Based on the unit records obtained from the USASCRUR, 
establishing (as they do) that the 26th Engineering Battalion 
was subjected to mortar and rocket attacks during the 
veteran's service with that unit, the Board finds that there 
is credible evidence that the veteran experienced combat.

However, the dispositive evidence on the claim of service 
connection for PTSD is the evidence establishing whether or 
not the veteran now indeed has a psychiatric disability 
diagnosed as PTSD.  In that regard, the diagnoses of PTSD in 
the record are historical diagnoses, i.e., based on the 
veteran recounting to the physician or diagnosis provider 
that he carries the diagnosis, rather than on exhaustive 
evaluation, with interview of the veteran and psychological 
testing.  

When the veteran was examined by a VA physician in December 
2001 for the specific purpose of determining whether he had 
PTSD, the examiner reviewed the entire claims file and based 
the diagnosis on extensive interview as well as on results of 
psychological testing.  The examiner found that there were 
insufficient findings to support a diagnosis of PTSD.  
Inasmuch as this examination was much more detailed than when 
PTSD had been diagnosed, it is of greater probative value. 

The Board notes the statements from a number of health care 
providers that the veteran has PTSD related to in-service 
stressors.  What the record does not show is that any of the 
physicians who diagnosed PTSD had access to the claims file, 
or had the opportunity to review the veteran's medical 
history as evidenced by the claims folder.  This is true of 
the VA physicians who saw the veteran on an outpatient basis, 
as well as the private physicians to whom the veteran had 
been referred for psychological examinations.  Notably, the 
opinions of the VA physicians who proved outpatient care, as 
well as the opinions of non-VA physicians as to the etiology 
of the veteran's psychiatric symptoms, appear to be based on 
the veteran's medical history and alleged in-service trauma 
as recounted by himself.  Nor did any of those medical 
personnel who indicated the veteran had PTSD provide as 
detailed an explanation of the rationale as the December 2001 
VA examiner.

The opinions of non-VA physicians, and the opinions of VA 
physicians who treated the veteran on an outpatient basis, 
are contradicted by the findings and opinions of VA 
physicians who performed in-depth psychological assessments 
and PTSD examinations.  The VA physician who conducted the 
PTSD examination in December 2001 reviewed the veteran's 
claims file and was familiar with his medical history as 
evidenced by medical documentation.  The examination report 
includes the physician's opinion, which specifically finds 
that the veteran's psychiatric disorders are not related to 
in-service traumatic events.  Notably, the VA physician who 
performed the December 2001 PTSD examination noted that the 
claims folder was reviewed in its entirety, including the 
medical records and opinions of the non-VA physicians who 
examined the veteran.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the VA examiners' opinions (as 
revealed in the September 1991 and December 2001 examination 
reports) reflect thorough examination of the veteran and a 
full review of all medical evidence of record.  In contrast, 
it is apparent that the non-VA physicians opinions (as well 
as those of the VA medical professionals who treated the 
veteran on an outpatient basis) as to the relationship 
between the veteran's psychological symptoms and the alleged 
in-service traumatic events, are based on a medical history 
provided by the veteran himself; a history he initially 
reported to physicians approximately 10 years after his 
separation from service.  

Accordingly, the Board finds that the opinions of the private 
physicians, and those of the VA medical professionals who 
treated the veteran (for psychiatric symptoms) on an 
outpatient basis are based on a medical history provided by 
the veteran, and thus are of less probative value than the 
opinions of VA physicians who performed thorough psychiatric 
examinations, and who had the benefit of reviewing the 
entirety of the claims folder.  The Court has stated that 
without a thorough review of the record, an opinion regarding 
etiology can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 177 (1993).  It is 
again pertinent to note that the veteran was afforded VA 
psychiatric examinations in September 1991 and December 2001 
for the specific purpose of addressing the etiology of his 
psychiatric symptoms.  The examiners thoroughly reviewed the 
relevant evidence in the claims file, obtained a detailed 
history from the veteran, and performed an appropriate and 
detailed psychiatric examination.  The December 2001 
examination, in particular, was more thorough than the brief 
examinations outlined in the outpatient records noted above, 
and resulted in an unequivocal opinion that the veteran's 
psychiatric symptoms are not related to any in-service 
events.  For these reasons, the opinions of the examiners who 
performed the September 1991 and December 2001 examinations 
are given higher probative value.  Based on the above, the 
Board finds that the preponderance of the evidence is against 
the proposition that the veteran has PTSD.  In the absence of 
a showing of such disability, service connection for PTSD is 
not warranted.

It is clear that the veteran complained of nervousness and 
frustration during service, and "psychogenic weakness" was 
diagnosed in May 1971.  However, the service medical evidence 
establishes no in-service diagnosis of a chronic psychiatric 
disorder, and clinical evaluation on separation from service 
in August 1972 was normal.  While psychiatric disorders are 
objectively indicated in post-service medical records, the 
preponderance of evidence (as shown in the discussion above 
concerning the probative value of the available medical 
evidence, and weight to be assigned thereto) is against the 
claim that a current psychiatric condition is associated in 
any manner with any in-service event.  

The veteran's own statements and contentions regarding a 
relationship between his current psychiatric symptoms and in-
service traumatic events, cannot by themselves establish the 
nexus between his current psychiatric problems and his 
military service.  See Espiritu, 2 Vet. App. 494-95.  

While the veteran has submitted medical evidence that he 
suffers from psychiatric disorders, the preponderance of the 
evidence is against a causal relationship between a current 
psychiatric disorder and service or a service-connected 
disability (there is no medical evidence linking any current 
psychiatric disability and the service-connected jaw fracture 
residuals).  The doctrine of resolving reasonable doubt in 
the veteran's favor is not applicable, as the preponderance 
of the evidence is against this claim.

Increased Rating for Residuals of a Lower Mandible Fracture

Service medical records reflect that the veteran sustained an 
open fracture of the right angle of the mandible in June 
1970.  No artery or nerve was involved.  He underwent surgery 
in June 1970, where a closed reduction of the mandibular 
fracture was accomplished with IV loop intermaxillary wire 
fixation.  In August 1970, the veteran's jaw was mobilized 
and tooth #31 was removed.  The August 1972 report of medical 
examination on his separation from service is negative for 
residuals of the in-service jaw injury.  

Post-service medical records show complaints of jaw pain, and 
a December 1982 VA outpatient report shows that the veteran's 
jaw deviated slightly to the left when he opened his mouth.  
A VA hospital summary dated in the same month shows, in 
pertinent part, that he had his wisdom teeth extracted in 
December 1982.  Examination was within normal limits except 
for the veteran's dental hygiene, as he had a history of 
gingivitis for three years.  By a May 1983 rating decision, 
the RO granted service connection for residuals of a fracture 
of the right mandible, rated zero percent disabling.  The 
veteran contends that the residuals of his lower mandible 
fracture are more severe than reflected by a noncompensable 
rating.  

On VA examination in September 1991, examination of the 
veteran's head, face, neck, mouth, and throat was reported as 
"unremarkable."  No symptoms related to his jaw were 
reported, nor abnormalities related to the in-service jaw 
injury.  

On August 1994 RO hearing, the veteran testified that he has 
stiffness and pain in the jaw area.  He stated that when his 
jaw hurts, it also causes a strain on his neck as well.  At 
the September 1998 personal hearing before the undersigned, 
he testified that his jaw "locks up," there is misalignment 
of the muscle tissue on the left side of his jaw, and he 
experiences "cracking in my ear right up to the top of my 
head" when chewing.  By his own assessment, he had 
approximately 70 percent of full jaw movement.  He ate soft 
food, and could not eat meat or "anything like that." 

Medical records obtained from the SSA show complaints and 
treatment of numerous medical disorders, and are negative for 
clinical findings of residuals of the veteran's in-service 
lower mandible fracture.  

On VA examination in December 2001, the veteran complained of 
vague facial pain and jaw fatigue when eating.  X-ray studies 
of the jaw revealed that his maxillary right posterior molar 
teeth are missing.  A history of dental restorations was 
noted, including bridge work in the interior maxilla.  Caries 
was found in several other teeth, as was generalized 
periodontal disease.  The mandibular condyles appeared 
symmetrical.  There was no evidence of deformity or fracture 
lines in the condyle max.  The mandibular angles showed no 
deformity or evidence of the old fracture line, and there was 
no deformity of the remainder of the mandibular body.  The 
maxillary bone had been compromised due to periodontal 
disease, but was not compromised from trauma.  The maxillary 
sinuses were within normal limits.  Digital palpation of the 
jaw area revealed no excessive mobility of the mandible.  The 
opening was considered "well within normal limits, being 
approximately 40mm, plus."  All excursions had normal 
movements, and there were no lesions in the oral cavity other 
than the periodontal disease.  The physician reported:

From what I could find in the C-files, 
[the veteran] had no apparent dysfunction 
following the treatment of [the in-
service] fracture, and I did not note in 
the records that he suffered infection or 
other problems from the fracture.  The 
conclusion from the [X]-ray I viewed 
today is that any mandibular fracture has 
long been healed, and does not relieve 
[sic] any residual deformity.  

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In regard to 
any request for an increased schedular evaluation, the Board 
will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).
The veteran's service-connected residuals of a lower mandible 
fracture are currently rated under 38 C.F.R. § 4.150, 
Diagnostic Code 9904 (Mandible, malunion of), which 
contemplates that a 20 percent rating, the highest rating 
assignable, is warranted when competent and probative 
evidence shows malunion of the mandible with severe 
displacement.  A 10 percent rating is warranted where there 
malunion of the mandible with moderate displacement, and a 
zero percent rating is warranted for malunion with slight 
displacement.  These ratings are dependent upon degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904, Note.  

The residuals of the veteran's lower mandible fracture may 
also be rated under 38 C.F.R. § 4.150, Diagnostic Code 9905 
(Temporomandibular articulation, limited motion of), which 
contemplates that a 10 percent rating is warranted where 
there is inter-incisal range of 31 to 40 mm, or where the 
range of lateral excursion is 0 to 4mm.  A 20 percent rating 
is warranted where there is inter-incisal range of 21 to 30 
mm, and a 30 percent rating contemplates inter-incisal range 
of 11 to 20 mm.  A 40 percent rating, the highest rating 
assignable under this diagnostic code, contemplates inter-
incisal range of 0 to 10 mm.  Ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic 
Code 9905, Note.

The Board has considered the veteran's statements describing 
residuals of his service-connected lower mandible fracture 
and symptoms related thereto.  However, his statements must 
be viewed in conjunction with the medical evidence of record.  
To establish entitlement to a compensable rating, competent 
medical evidence must show that his service-connected 
disability produces, at a minimum, malunion of the mandible 
with moderate displacement; or, the inter-incisal range is 
from 31 to 40 mm, or the range of lateral excursion is 0 to 
4mm.  

The evidence in this case shows that the criteria for a 10 
percent rating for a lower mandible fracture are not met.  
The veteran's complaints related to residuals of the in-
service jaw injury most prominently refer to vague facial 
pain and jaw fatigue when eating.  No medical examination 
report or treatment record shows that the veteran has 
residuals attributable to the lower mandible fracture that 
would warrant a compensable disability rating under 
Diagnostic Codes 9904 or 9905.  As shown, the most current 
evidence of record, the December 2001 VA examination report, 
reveals that the mandibular body is essentially without 
deformity.  Although the maxillary bone has been compromised, 
the compromise is noted as the result of periodontal disease, 
and not the result of trauma.  Palpation of the jaw area 
revealed no excessive mobility of the mandible.  The opening 
of the mandible was to approximately 40mm or greater, and 
noted as well within normal limits.  All excursions of the 
mandible had normal movements, and loss of masticatory 
function was not shown.  The VA physician expressly reported 
that any mandibular fracture had long been healed and there 
was no residual deformity.  

Regarding the veteran's own contentions that an increased 
rating is warranted for residuals of a lower mandible 
fracture, while he is competent to provide statements 
concerning symptoms he experiences due to his in-service jaw 
injury, his lay assertions to the effect that symptoms he 
currently experiences are related to the fracture of his 
lower mandible in 1970, and the treatment he received 
therefor, are neither competent nor probative of the issue in 
question.  See Espiritu, supra.  

Accordingly, the Board finds that there is no basis for 
assigning a compensable rating under either Diagnostic Code 
9904 or 9905.  The Board has considered the veteran's 
assertion that he experiences generalized facial pain and 
fatigue in the jaw area when he eats.  Those factors are not 
schedular criteria for rating residuals of a mandibular 
fracture.  As noted, loss of masticatory function is not 
shown by the medical evidence of record.  The complaints of 
facial pain and jaw fatigue on eating do not raise impairment 
of function to a compensable level, and do not interfere with 
earning capacity so as to suggest the possibility for 
extraschedular evaluation.  The doctrine of resolving 
reasonable doubt in the veteran's favor is not applicable in 
this case as the preponderance of the evidence is against 
this claim.  




ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for a headache disorder is denied.

Service connection for arthritis of the neck is denied.

A compensable rating for residuals of a lower mandible 
fracture is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

